EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 4-7, filed August 16, 2022, with respect to claims 1-5 have been fully considered and are persuasive.  The rejection of claims 1-5 has been withdrawn. 
Allowable Subject Matter
Claims 1-5 are allowable over the prior art.
	Independent claim 1 is allowable based on applicant’s remarks filed August 16, 2022, regarding a 3-dimensional measuring device that radiates a range-finding light to a measurement target, measures a distance to the measurement target on the basis of an internal reference light beam and a reflection range-finding light, which is the range-finding light reflected from the measurement target, and detects a radiation direction of the range-finding light to thereby acquire 3-dimensional data on the measurement target. the 3-dimensional measuring device comprising: a reference light optical system that is provided in a range outside a measuring range, in which the measurement target is irradiated with the range-finding light within a radiation range in which the range-finding light is radiated by the scanning mirror in a rotary manner, to receive and reflect the range-finding light, reflected from the scanning mirror, as the internal reference light, this reference light optical system being capable of changing a light quantity of the reflected internal reference light, as claimed in combination with the rest of the claim limitations, so as to provide a 3-dimensional measuring device capable of eliminating a shutter’s switching operation and securing a relative wide measuring range. 
Claims 2-5 are allowable  based on their dependency.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Wetteborn et al (DE 19607345 A1) discloses a device has a pulse laser (11), a light deflector (15), a photodetector arrangement (22) with an optoelectronic photodetector (23), and control and analysis electronics (10). The pulse laser (11) emits controlled light pulses (12). Successive pulses are deflected at different angles in a measuring range (13) by the light deflector (15). Pulses (12') reflected by an object (14) in the measuring range (13) are detected by the photodetector arrangement (22). A sample signal representative of the distance of the object (14) from the deflector (15) is derived in the control and analysis circuit (10) from the travel time of the pulse between transmission and detection with respect to the speed of light. This signal is compensated for travel time measuring errors due to signal dynamics.

    PNG
    media_image1.png
    457
    768
    media_image1.png
    Greyscale

	Damm et al (JP 10213661 A) discloses a laser distance measuring equipment 10 comprises a pulse laser 12, polarizing device 14, photo-detecting unit 16 and a reference object 18 placed away from the polarizing device 14 by a specified distance. Driven with a motor, rotation motion around a vertical axis 24 is continuously performed. A rotatable mirror 26 comprises such rotation position as the light is diverted to the reference object 18. The rotatable mirror 26 is so aligned, during range finding, that the light is diverted to a measurement region 4 through a front plate 40. The reference object 18 comprises plural triple elements, while each triple element comprises mirror surfaces placed at 90&deg; each other. The light returns, through reflection, from the reference object 18 is incident in parallel on a reception lens 50, thus a clear image is generated at a focal point.

    PNG
    media_image2.png
    502
    420
    media_image2.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447. The examiner can normally be reached 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/F.P.B./Examiner, Art Unit 2884